Citation Nr: 1442149	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  10-40 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for tinnitus.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 2002 to August 2003 and August 2005 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, in which the RO denied an increased rating for tinnitus and bilateral hearing loss.  The Board has reviewed both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA that he desired to withdraw the portion of his claim regarding tinnitus.

2.  For the rating period from June 24, 2009, to July 18, 2012, audiometric testing revealed Level I hearing loss in the right ear and Level I hearing loss in the left ear.

2.  Resolving reasonable doubt in favor of the Veteran, for the rating period from July 18, 2012, audiometric testing revealed Level IV hearing loss in the right ear and Level IV hearing loss in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal for entitlement to an increased rating, in excess of 10 percent, for tinnitus have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  For the rating period from June 24, 2009, to July 18, 2012, the criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).

3.  Resolving reasonable doubt in the Veteran's favor, for the rating period from July 18, 2012, the criteria for a 10 percent rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Tinnitus Claim

A Veteran may withdraw an appeal in writing or on the record at a hearing on appeal at any time before the Board promulgates a final decision.  38 C.F.R.            § 20.204.  When a Veteran does so, the withdrawal effectively creates a situation where there no longer exists any allegation of error of fact or law.  Consequently, in such an instance, the Board does not have jurisdiction to review the appeal, and the appropriate action by the Board is dismissal.  38 U.S.C.A. § 7105(d).

In a written statement, the Veteran indicated that he wished to withdraw his appeal with respect to the issue of an increased rating for tinnitus, currently before the Board.  See VA Form 9, Appeal to Board of Veterans' Appeals, dated July 2012.  As the Veteran has withdrawn this appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal for a compensable rating for bilateral hearing loss, and it is dismissed.

Duty to Notify and to Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  In a claim for an increased rating, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Here, the RO provided notice to the Veteran in July 2009, prior to the initial adjudication of the claim in October 2009, which informed the Veteran of the evidence and information needed to substantiate the claim, the responsibilities of the VA and the Veteran in gathering evidence, and how disability ratings and effective dates are assigned.  The Veteran was provided a statement of the case in August 2010 and supplemental statements of the case in June 2012 and September 2013.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

VA also satisfied its duty to assist the Veteran in the development of the claim.  VA treatment records, private treatment records, and Social Security Administration (SSA) records have been associated with the claims file.  The Veteran was provided VA/VA-authorized audiology examinations in August 2009 and October 2012.   The audiologists noted the Veteran's history, conducted audiological testing, and addressed the functional impact of hearing loss upon ordinary conditions of daily life.  Neither the Veteran, nor his representative, has questioned the adequacy of the examinations.  The Board notes that the Veteran was also scheduled for a VA audiology examination in April 2012, but did not report for this examination.

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi,   16 Vet. App. 183 (2002).




Hearing Loss Rating Criteria

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects the veteran's ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2 (2013).  In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of a veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  In cases in which a reasonable doubt arises as to the appropriate degree of disability to be assigned, such doubt shall be resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown,   7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, 7 Vet. App. at 58; Hart, 21 Vet. App. at 505.

The Rating Schedule provides a table (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, based on puretone thresholds and controlled speech discrimination (Maryland CNC) testing.  Table VII is used to determine the rating assigned by combining the Roman numeral designations for hearing impairment of each ear.  38 C.F.R. § 4.85.

The "puretone threshold average" as used in Tables VI, is the sum of the puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, divided by four.  This average is used in all cases to determine the Roman numeral designation for hearing impairment from Table VI or VIa.  38 C.F.R. § 4.85(d).

Ratings for hearing impairment are derived by the mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When the examiner certifies that the use of the speech discrimination test is not appropriate because of language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of 38 C.F.R. § 4.86, Table VIa will be used to determine a Roman numeral designation for hearing impairment based only on puretone threshold average.  38 C.F.R. § 4.85(c).

38 C.F.R. § 4.86 provides for exceptional patterns of hearing impairment.  When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.     38 C.F.R. § 4.86(a).  When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral is then elevated to the next higher Roman numeral.  Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

Bilateral Hearing Loss Rating Analysis

From June 24, 2009, to July 18, 2012:

After a review of the record, the Board finds that the weight of the evidence, lay and medical, does not demonstrate that a compensable disability rating for bilateral hearing loss is warranted from June 24, 2009, to July 18, 2012.  The Veteran reported difficulty hearing higher frequency voices (i.e., women and children), but reported no overall functional impairment due to bilateral hearing loss.  The August 2009 VA-authorized audiologist assessed that the effect of bilateral hearing loss (and tinnitus) on the Veteran's daily activity was moderate.

On the private audiological evaluation in June 2009, the Board finds puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
55
60
LEFT
30
25
25
50
55

With respect to these results, the Board notes that the audiological evaluations in this report did not include the puretone thresholds in numerical format but included only a graphical representation of such data; however, the Board may interpret graphical representations of audiometric data and convert it to numerical data in its role as a fact finder as long as the graphical representations are clear.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the Court is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing); see also Savage v. Shinseki, 24 Vet. App. 249 (2011) (noting the Board may interpret results from a private audiometric graph, if it felt it had the expertise, and holding that the Board may not ignore such private audiometric test results that are of record).

The June 2009 private audiology examination report did not include speech recognition scores.  An examination for hearing impairment for VA purposes must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, or the examiner must certify that use of the speech discrimination test is not appropriate in the Veteran's case and state the reasons.  38 C.F.R. § 4.85.  In this case, the private audiologist did not certify that the use of the speech discrimination test was not appropriate, and therefore, the Board finds that the June 2009 private examination report is of little probative value.  The Board notes, however, that the June 2009 private examination report reveals puretone threshold averages for the right and left ears within the same range, under Table VI and Table VIA, as were found in the August 2009 VA-authorized audiology examination discussed below.

On the VA-authorized audiological evaluation in August 2009, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
20
45
55
LEFT
30
30
25
50
60

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 92 in the left ear.

Using Table VI and applying the results from the August 2009 VA-authorized audiological examination, the hearing impairment is Level I in the right ear and Level I in the left ear.  Applying those results to 38 C.F.R. § 4.85, Table VII, a zero percent evaluation is derived.  As a result, the August 2009 VA-authorized examination does not serve as a basis for a compensable rating.

For these reasons, the Board finds that for the rating period from June 24, 2009, to July 18, 2012, a compensable rating for bilateral hearing loss is not warranted.  As the preponderance of evidence is against the claim, the benefit of the doubt doctrine does not apply and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

From July 18, 2012:

After review of the record, the Board finds that, for the rating period from July 18, 2012, the evidence is in equipoise as to whether the Veteran's hearing impairment meets the criteria for a compensable rating.  The Veteran reported that he cannot listen to the television at a normal volume and cannot hear people speaking.

On the private audiological evaluation in July 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
35
60
70
LEFT
40
40
40
65
70

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 76 in the left ear.

Using Table VI and applying the results from the July 2012 private audiological examination, the hearing impairment is Level IV in the right ear and Level IV in the left ear.  Applying those results to Table VII, a 10 percent evaluation is derived.

On the VA audiological evaluation in October 2012, puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
55
55
LEFT
25
20
15
50
55

The October 2012 VA examiner certified that the use of speech discrimination scores was not appropriate for this Veteran because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc..  38 C.F.R. § 4.85(c).  Therefore, the results of the October 2012 audiology examination are applied to Table VIa to determine the Roman numeral designations for hearing impairment based only on the puretone threshold averages.  Using Table VIa, the hearing impairment is Level I in the right ear and Level I in the left ear.  Applying those results to Table VII, a 0 percent evaluation is derived.

The Board acknowledges that the July 2012 private examination report does not indicate whether the use of the speech discrimination scores is appropriate for the Veteran.  In this case, the Board notes that the use of the July 2012 speech discrimination scores with the puretone threshold averages results in hearing impairment, which when applied to Table VII, provides for a compensable rating for bilateral hearing loss.  Without the use of the speech discrimination scores, however, the levels of hearing impairment in the right and left ears, based only on July 2012 puretone thresholds, would not warrant a compensable rating.  Resolving doubt in the Veteran's favor, the Board finds that the July 2012 speech discrimination scores are appropriate for use, and that the evidence is in equipoise as to whether the Veteran's hearing impairment meets the criteria for a compensable rating for the rating period from July 18, 2012.  As the evidence is in equipoise, the Board also finds that the benefit of the doubt doctrine applies; and therefore, based on the findings of the July 2012 private audiology examination, a 10 percent rating for bilateral hearing loss is warranted from July 18, 2012.

Extraschedular Consideration

The Board has considered whether referral for an extraschedular evaluation is warranted.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The threshold factor for extraschedular consideration is finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for the disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board notes that the Court's rationale in requiring an examiner to consider the functional effects of a veteran's hearing loss disability involves the potential application of 38 C.F.R. § 3.321(b)(1) in considering whether referral for an extra-schedular rating is warranted.  Specifically, the Court noted that, unlike the rating schedule for hearing loss, 38 C.F.R. § 3.321(b)(1) does not rely exclusively on objective test results to determine whether a referral for an extra-schedular rating is warranted.  VA's policy requiring VA audiologists to describe the effect of a hearing disability on a Veteran's occupational functioning and daily activities facilitates such determinations.  Martinak v. Nicholson, 21 Vet. App.447, 455 (2007).

In this Veteran's case, the Board recognizes and considered the Veteran's complaints and difficulty in understanding people with high frequency voices, hearing the television, and people speaking generally.  The schedular rating criteria specifically provides for ratings based on all levels of hearing loss, including exceptional patterns of hearing loss, as measured by both audiological testing and speech recognition testing.  Speech recognition testing is a schedular rating criterion that recognizes such inability to understand certain words in conversation.  In this case, not using the speech discrimination scores, based on the Veteran's language difficulties, cognitive problems, and inconsistent speech recognition results, warranted a lower rating for bilateral hearing loss.  As such, the Board resolved doubt in the Veteran's favor and used both speech discrimination scores and puretone threshold averages from the July 2012 private audiology examination, which provided for a higher, 10 percent rating, for the rating period from July 18, 2012.  The functional limitations imposed by the Veteran's hearing loss also are specifically contemplated by the criteria discussed above; including the effect of the Veteran's hearing loss on his occupation and daily life.  For these reasons, the Board finds that the schedular rating criteria in this case are adequate to rate the Veteran's hearing loss disability.  38 C.F.R. § 3.321(b)(1); see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

According to Johnson v. McDonald, 2013-7104, 2014 WL 3844196 (Fed. Cir. Aug. 6, 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities" presents disability not adequately captured by the schedular ratings for the service-connected disabilities.

In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria adequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents such an exceptional or unusual disability picture to render inadequate the schedular rating criteria.  


ORDER

The appeal for an increased rating, in excess of 10 percent, for tinnitus is dismissed.

For the rating period from June 24, 2009, to July 18, 2012, a compensable rating for bilateral hearing loss is denied.

For the rating period from July 18, 2012, a 10 percent rating for bilateral hearing loss is granted.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


